Citation Nr: 0838576	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to diabetes mellitus. 
 
3.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as due to exposure to 
Agent Orange, or as secondary to service-connected diabetes 
mellitus. 
 
4.  Entitlement to service connection for a right shoulder 
nerve disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1977.  He served in Vietnam and had a military occupational 
specialty of helicopter repairman.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2007 
rating action and decisions of the VA Regional Office (RO) in 
Wichita, Kansas that denied service connection for bilateral 
hearing loss, cardiovascular disease, to include as secondary 
to diabetes mellitus, peripheral neuropathy of the feet, to 
include as due to exposure to Agent Orange, or as secondary 
to service-connected diabetes mellitus, and a right shoulder 
nerve disorder, to include as due to Agent Orange exposure.

The veteran was afforded a videoconference hearing at the RO 
in May 2008 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The veteran presented testimony on personal hearing in May 
2008 to the effect that he now has bilateral hearing loss, 
cardiovascular disease, to include as secondary to diabetes 
mellitus, peripheral neuropathy of the feet, to include as 
due to exposure to Agent Orange, or as secondary to service-
connected diabetes mellitus, and a right shoulder nerve 
disorder, to include as due to Agent Orange exposure.

At the outset, the Board observes that the veteran has not 
been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issues of entitlement to 
service connection for cardiovascular disease and peripheral 
neuropathy, both to include as secondary to service-connected 
diabetes mellitus.  The Board notes that a VCAA notice letter 
pertaining to these disabilities was sent to the appellant in 
October 2006, but that it only referred to service connection 
as secondary to Agent Orange exposure.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to these issues on appeal.  Accordingly, 
the case must be remanded as to these issues to comply with 
the statutory requirements of the VCAA.

As well, the record reflects that the appellant is also 
seeking service connection for peripheral neuropathy of the 
feet and a right shoulder nerve disorder as due to Agent 
Orange exposure.  As noted previously, VCAA notice was sent 
to him in this regard in October 2006.  The record reflects, 
however, that these claims have not been adjudicated on that 
basis.  Therefore, readjudication of these issues in this 
regard is required. 

The veteran's service medical records contain a number of 
clinical entries denoting treatment for hearing loss and 
hypertension.  It is shown that neither hearing impairment by 
VA standards (See 38 C.F.R. § 3.385 (2008)) nor 
cardiovascular disease was noted on service discharge 
examination in July 1977.  VA outpatient records now document 
that the veteran has hearing loss and cardiovascular disease.  
The Board observes, however, that the appellant has never 
been afforded a VA special cardiac or audiology examination 
for compensation and pension purposes.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision." Smith v. Brown, 8 Vet. App. 546, 553 (1996).  In 
view of such, the Board thus finds that specialist 
examinations are warranted in each respect, to include 
medical opinions as to whether hearing loss and 
cardiovascular disease are reasonably related to service or 
service-connected disability.

The record reflects that the veteran was afforded a VA 
examination in November 2006 for diabetes and any related 
complications.  A VA nurse practitioner reviewed the claims 
folder and opined that right shoulder herpetic neuralgia, 
peripheral neuropathy of the feet and heart disease were not 
related to diabetes.  On personal hearing in May 2008, the 
veteran and his representative took issue with the fact that 
the examiner was not a specialist, and as such, did not have 
the expertise to form a medical opinion in these matters.  
The Board also notes that the examiner did not address 
whether or not the claimed disabilities have been aggravated 
or made chronically worse by diabetes. See Allen v. Brown, 7 
Vet. App. 439 (1995).  Additionally, there is no competent 
opinion in the record as to whether peripheral neuropathy and 
nerve damage of the right shoulder are related to Agent 
Orange exposure.  As such, the Board is of the opinion that 
medical specialists' opinions are required in this instance.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing VA examination by a specialist 
when warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive regular VA outpatient 
treatment for various complaints and disorders, primarily 
those claimed on appeal.  The most recent records date 
through May 14, 2007.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient treatment records 
dating from May 15, 2007 should be requested and associated 
with the file.

Additionally, the appellant testified on personal hearing in 
May 2008 that he had been treated by a number of civilian 
physicians after service for diabetes and heart disease 
dating back to the 1980s, including Doctors Hernando, Vinzen 
(Vincent?) and Barkley.  These records should be requested 
after proper authorization is received.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2008), the implementing 
regulations found at 38 C.F.R. § 
3.159 (2008), and any other legal 
precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is 
required to substantiate the claims 
of entitlement to service 
connection for cardiovascular 
disease and peripheral neuropathy 
of the feet as secondary to 
service-connected diabetes 
mellitus.  The RO must notify the 
appellant of what part of such 
evidence he should obtain and what 
part the RO will attempt to obtain 
on his behalf.

2.  The veteran should be 
contacted by letter and asked to 
identify all medical providers, 
including Doctors Hernando, Vinzen 
(Vincent?) and Barkley, who have 
treated him since service for 
disabilities claimed on appeal.  
After securing the necessary 
authorization, the RO should 
obtain copies of the medical 
records.  

3.  VA outpatient clinical records 
dating from May 15, 2007 should be 
requested and associated with the 
claims folder.

4.  The veteran should be afforded 
a VA audiology examination to 
determine whether he now has 
hearing loss related to service.  
All indicated tests and studies 
should be performed and all 
findings should be reported in 
detail.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review in conjunction with the 
examination.  The examination 
report should include a discussion 
of the veteran's documented 
medical history and assertions as 
to noise exposure during service.  
The examiner should acknowledge 
review of the record in the 
examination report.  If hearing 
loss is found, the examiner should 
provide an opinion as to whether 
it is at least as likely as not it 
was due to noise exposure in 
service, or is more likely of post 
service onset.  Rationale for the 
opinion requested should be 
provided.

5.  The appellant should be 
scheduled for an examination by a 
VA cardiologist to determine 
whether he now has cardiovascular 
disease that is related to 
service.  The claims file and a 
copy of this remand should be made 
available to the examiner 
designated to examine the veteran.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.  All indicated tests 
and studies should be performed, 
and all clinical findings should 
be reported in detail and 
correlated to specific diagnoses 
in a narrative format.  A 
comprehensive clinical history 
should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should 
provide an opinion with complete 
rationale, as to a) whether it is 
at least as likely as not that the 
veteran now has cardiovascular 
disease that is traceable to 
service or b) whether it is at 
least as likely as not that 
cardiovascular disease has been 
aggravated or made worse by 
service-connected diabetes 
mellitus.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability resulting 
from the aggravation by service-
connected diabetes mellitus.  The 
opinions should be set forth in 
detail.

6.  The veteran should be 
scheduled for an examination by a 
VA neurologist for peripheral 
neuropathy and right shoulder 
nerve damage.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination. 
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be performed.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.  The report of 
the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the claimed 
disabilities in a narrative 
format.  Following review of the 
record and physical examination, 
the examiner should provide 
opinions as to a) whether it is at 
least as likely as not (a 50 
percent probability or better) the 
veteran's peripheral neuropathy of 
the feet and nerve damage of the 
right shoulder were a) caused by 
exposure to Agent Orange, b) 
caused by or made worse by 
service-connected diabetes 
mellitus or c) whether such 
disabilities are more likely of 
post service onset unrelated to 
service or a service-connected 
disability.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability resulting 
from the aggravation by service-
connected diabetes mellitus.  The 
examiner should provide thorough 
rationale for the opinions 
expressed in the clinical report.

7.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).

8.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


